DETAILED ACTION
	Claims 1-3 and 5-20 are currently pending.  Claims 1-3, 5-7, 10-12 and 14-20 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections
The prior objection of claims 1-2 is withdrawn in light of Applicant’s amendment to clarify the claim language as suggested by Examiner, which the Examiner finds persuasive.
The prior rejection of claims 1-3, 5-7 and 10-12 under 112(b) are withdrawn in light of Applicant’s amendment to specify SI is Simulation Index.
Examiner’s Note
Applicant's amendments and arguments filed 10/13/2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 10/13/2021, it is noted that claims 1-2, 10-12 have been amended and claims 14-20 are newly added and no new matter or claims have been added.
	Modified Rejections:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 10-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/096632 (Torfs, previously applied) in view of US 2014/0363634  (Morita, Applicant provided) and US 2016/0340458 (previously applied) as evidenced by SciFinder (previously applied).
Regarding claim 1, a composition comprising an acrylamide compound is met by Torfs teaches a UV curable inkjet ink containing at least polymerizable oligomer (abstract).  Preferred for use as a radiation curable compound in the radiation curable inkjet ink are monofunctional and/or polyfunctional methacrylate monomers or vinyl amide or acrylamide polymers or substituted acrylamide polymers [0062].
Regarding the limitation of urethane (meth)acrylate is met by Torfs teaching preferred urethane acrylate oligomers used include the elected CN9001 [0057] wherein preferred polymerizable oligomer is a urethane acrylate for the UV curable inkjet ink [0056].  The elected polymer would necessarily have the claimed skin sensitization test value.
 Regarding the limitation of a polymerizable initiator wherein the initiator is selected from a group including oligomers of 2-hydroxy-1-(4-isopropenylphenyl)-2-methylporopane-1-one is met by Torfs teaching suitable commercial photo-initiators include Esacure KIP150 [0078].  SciFinder evidenced Esacure KIP150 is a synonym for Esacure One (page 1), the elected initiator.
Regarding claim 3, the limitation of wherein a content of the urethane (meth) acrylate is 5% by mass to 40% by mass or less is met by Torfs teaching the preferred polymerizable oligomer is a urethane acrylate [0056] wherein the polymerizable 
Regarding claim 5, the limitation of wherein a content of the polymerization initiator is 1% by mass to 20% by mass or less is met by Torfs teaching 0.3 to 15 wt% of the total weight of the curable pigment dispersion or ink [0086].
Regarding claim 6, the limitation of wherein the comparison is an active-energy-ray-curable composition is met by Torfs teaching UV curable inkjet is cured by exposure to ultra violate radiation [0146].  UV is considered active energy ray curable, and additionally Torfs teaches the elected initiated compound and thus would be capable of being activated as claimed.
Regarding claim 10, the limitation of an artificial nail composition comprising the composition according to claim 1 is met by Torfs teaching the claimed composition containing the claimed ingredients in the amounts claimed as discussed above.  Thus Torfs would be capable of being used as an artificial nail composition, absent factual evidence to the contrary. 
Regarding claim 11, the limitation of a nail decoration material comprising the artificial nail composition according to claim 10 is met by Torfs teaching the claimed composition containing the claimed ingredients in the amounts claimed as discussed above.  Thus Torfs would be capable of being used as an artificial nail composition, absent factual evidence to the contrary.  Additionally pigments are taught to be used in the ink composition [0102] and thus would be capable of decorating.
Regarding claims 12 and 20, the limitation of an artificial nail comprising a cured product of the artificial nail composition according to claim 10 or 19 is met by Torfs 
Regarding claims 17 and 19, claims 1 and 19 recites "consisting essentially of" language.  However, absent a clear disclosure in the specification regarding what would materially change the composition, "consisting essentially of" is interpreted to be "comprising" language.  MPEP 2111.03: For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. Torfs teaches preferred urethane acrylate oligomers used include the elected CN9001 [0057] wherein preferred polymerizable oligomer is a urethane acrylate for the UV curable inkjet ink [0056], suitable commercial photo-initiators include Esacure KIP150 [0078] and acrylamide polymers [0062.

Torfs does not teach the specific acrylamide structure (claim 1-2) and 30 to 90% by mass relative to the total amount of the composition of an acrylamide compound (claim 1).

Torfs does not specifically teach wherein the composition has a SI value of 3 or less in a skin sensitization test (claim 1).
Morita is directed to ink, ink cartridge and ink jet ink printed matter (title).  Features of the invention are taught to include ink which has excellent polymerization property and photocurabilty with less odor and low viscosity [0018] wherein the content of the compounds shown in Formula 1, 2, 3 or 5 in the ink ranges from 20% by weight to 98% by weight [0067].  The composition is taught to include acrylamides which do not have a strong odor and do not have high viscosity ([0026]-[0029]).  Morita teaches the compound represented by chemical formula I wherein X2 may be a monovalent hydrocarbon having 1-10 carbons [0048] having the structure 
    PNG
    media_image1.png
    94
    212
    media_image1.png
    Greyscale
and wherein R1 represents hydrocarbon group having 1-10 carbon atoms [0011], reading on claim 14.  Thus wherein R1 and X2 are methyl groups the elected acrylamide is taught.  The composition is taught to have a photopolymerization initiator initiated by absorbing an active energy ray [0070] such as a UV [0071].  The photoradical polymerizable compound includes methacrylic acids and unsaturated urethanes [0104].  Morita teaches the ink can be accommodated in a container in an ink cartridge.  If the ink is used in an ink cartridge a user does not touch the ink directly in operations such as ink replacement.  There is no specific selection of containers or material ([0127]-[0128]).

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the acrylamide and in the concentration taught by Morita in the ink taught by Torfs because Torfs teaches UV curable ink jet ink (abstract) which comprises acrylamide polymers and Morita teaches a specific acrylamide polymer and concentration which is known to be used in ink to be printed, thus Morita teaches a specific polymer and concentration which is broadly taught to be used by Torfs.  One of ordinary skill in the art would have a reasonable expectation of success in using the acrylamide and in the concentration taught by Morita for the ink taught by Torfs because Torfs and Morita are both directed to UV curable inks which include acrylate polymers, urethane, acrylamide and photoinitiators, thus Torfs and 
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a storage container taught by Morita for the ink taught by Torfs because Morita teaches containers in which the ink may be stored and Torfs teaches an ink composition.  One of ordinary skill in the art before the filing date of the claimed invention would be motivated to use the containers as taught by Morita because Morita teaches the container to be used so the user does not have to directly contact the ink, wherein any type of container maybe used to contain the ink material, thus teaching the use of the storage container is well known.
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to select ingredients which resulted in a skin sensitization value of below 3 as the ‘458 publication teaches the desire for ink jet printing compositions containing photopolymerizable polymers which contain a skin sensitivity of less than 3 to allow for processing suitability within skin problems [0010].  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘458 publication teaches polymerizable polymers which may be included in ink jet printing while maintaining lower skin sensitization and include additional polymers taught by Torfs such as examples are taught to include dipropylene glycol di(methacrylate) [0036] and is additionally taught to 
Additionally, Torfs and Morita teach the elected acrylamide (Morita [0011]), elected urethane methacrylate ([0057], Torfs) and the elected initiator ([0078], Torfs) and thus would be expected to have a skin sensitization value below 3, as the combination of references teach the elected claimed components in the claimed concentrations. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Regarding claims 15-16 and 18, the limitation of wherein the composition comprises 30-70 wt% or 49 to 86% of the acrylamide, 10-40% of the urethane (meth)acrylate and 5-10% or 3 to 20 wt% of the initiator is met by Morita teaching the acrylamide to be present in the ink at ranges from 20% by weight to 98% by weight [0067], Torfs teaches the preferred polymerizable oligomer is a urethane acrylate [0056] wherein the polymerizable oligomer is present from 0 to 45% by weight based on the total weight of the UV curable inkjet ink [0054]  and 0.3 to 15 wt% of the total weight of the curable pigment dispersion or ink [0086].  Thus overlapping concentration ranges are known for each ingredient to be used in ink compositions, rendering them obvious.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 1-3, 5-7, 10-12  and 14-20 is/are rejected under 35 U.S.C. 103 as being obvious over WO 2016/096632 (Torfs, previously applied) in view of US 2018/0127607 (Applicant provided) and US 2016/0340458 (previously applied) as evidenced by SciFinder (previously applied).
Regarding claim 1, a composition comprising an acrylamide compound is met by Torfs teaches a UV curable inkjet ink containing at least polymerizable oligomer (abstract).  The preferred for use as a radiation curable compound in the radiation curable inkjet ink is monofunctional  and/or polyfunctional methacrylate monomers or vinyl amide or acrylamide polymers or substituted acrylamide polymers [0062].
Regarding the limitation of urethane (meth)acrylate is met by Torfs teaching preferred urethane acrylate oligomers used include the elected CN9001 [0057] wherein preferred polymerizable oligomer is a urethane acrylate for the UV curable inkjet ink [0056].
Regarding the limitation of wherein the polymerizable initiator is at least one selected from the group including an oligomer of 2-hydroxy-1-(4-isopropenylphenyl)-2-methylpropan-1-one is met by Torfs teaching suitable commercial photo-initiators include Esacure KIP150 [0078] wherein high molecular weight initiator is taught as desirable in order to prevent mobility form the cured layer [0079].  SciFinder evidenced Esacure KIP150 is a synonym for Esacure One (page 1), the elected initiator.
Regarding claim 3, the limitation of wherein a content of the urethane (meth) acrylate is 5% by mass or greater but 40% by mass or less is met by Torfs teaching the preferred polymerizable oligomer is a urethane acrylate [0056] wherein the 
Regarding claim 5, the limitation of wherein a content of the polymerization initiator is 1% by mass to 20% by mass or less is met by Torfs teaching 0.3 to 15 wt% of the total weight of the curable pigment dispersion or ink [0086].
Regarding claim 6, the limitation of wherein the comparison is an active-energy-ray-curable composition is met by Torfs teaching UV curable inkjet is cured by exposure to ultra violate radiation [0146].  UV is considered active energy ray curable, and additionally Torfs teaches the elected initiated compound and thus would be capable of being activated as claimed.
Regarding claim 10, the limitation of an artificial nail composition comprising the composition according to claim 1 is met by Torfs teaching the claimed composition containing the claimed ingredients in the amounts claimed as discussed above.  Thus Torfs would be capable of being used as an artificial nail composition, absent factual evidence to the contrary. 
Regarding claim 11, the limitation of a nail decoration material comprising the artificial nail composition according to claim 10 is met by Torfs teaching the claimed composition containing the claimed ingredients in the amounts claimed as discussed above.  Thus Torfs would be capable of being used as an artificial nail composition, absent factual evidence to the contrary.  Additionally pigments are taught to be used in the ink composition [0102] and thus would be capable of decorating.
Regarding claims 12 and 20, the limitation of an artificial nail comprising a cured product of the artificial nail composition according to claim 10 or 19 is met by Torfs 
Regarding claims 17 and 19, claims 1 and 19 recites "consisting essentially of" language.  However, absent a clear disclosure in the specification regarding what would materially change the composition, "consisting essentially of" is interpreted to be "comprising" language.  MPEP 2111.03: For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. Torfs teaches preferred urethane acrylate oligomers used include the elected CN9001 [0057] wherein preferred polymerizable oligomer is a urethane acrylate for the UV curable inkjet ink [0056], suitable commercial photo-initiators include Esacure KIP150 [0078] and acrylamide polymers [0062.

Torfs does not teach the specific acrylamide structure (claim 1-2) comprising 30 to 90% by mass relative to the total amount of the composition (claim 1).

Torfs does not specifically teach a stored container, wherein the composition is stored in the container (claim 7).
The ‘607 publication is directed to a curable ink and accommodating container (abstract) wherein the curable composition includes an acrylamide compound for formula I [0006] wherein R2 represents an alkyl group having 1-10 carbon atoms and * represents a bond side with X [0009], reading on the acrylamide claimed structure.  The acrylamide is taught to enhance safeness [0042].  The elected acrylamide compound structure is taught [0074], d1-1 wherein the content of the compounds shown in Formula 1,2,3 or 5 in the ink ranges from 20% by weight to 98% by weight [0099], thus reading on claim 14.  The polymerizable compound has no limits and can include unsaturated urethane [0104].  Curing is by way of active energy rays [0151].  The composition is taught to be in a container that is tunable for application such as an ink cartridge or ink bottle, therefore users can avoid direct contact with ink during operations such as transfer or replacement of ink [0176].
The ‘458 publication teaches a cured composition prepared from photopolymerizable composition (abstract).  The photopolymerizable composition is taught to have low viscosity, high strength and processing suitability without a skin problem of skin sensitization [0010].  The invention is taught to provide inkjet ink using the photopolymerizable composition [0012].  The photopolymerizable composition negative for skin sensitization refers to a compound satisfying at least a compound having stimulation index (SI value) of less than 3, where the stimulation index indicates 
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the acrylamide in the concentrations taught by the ‘607 publication in the ink taught by Torfs because Torfs teaches UV curable ink jet ink (abstract) which comprises acrylamide polymers and the ‘607 publication teaches a specific acrylamide polymer which is known to be used in ink to be printed, thus the ‘607 publication teaches a specific polymer and concentration which is broadly taught to be used by Torfs.  One of ordinary skill in the art would have a reasonable expectation of success in using the acrylamide taught by the ‘607 publication for the ink taught by Torfs because Torfs and the ‘607 publication are both directed to UV curable inks which include acrylate polymers, urethane, acrylamide and photoinitiators, thus Torfs and the ‘607 publication teach the use of overlapping ingredients for the same purpose.  One of ordinary skill in the art before the filing date of the claimed invention would have been motivated to use the acrylamides in the concentrations taught by the ‘607 publication in the ink taught by Torfs as the ‘607 publication teaches that the acrylamides disclosed have better safeness.
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a storage container taught by the ‘607 
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to select ingredients which resulted in a skin sensitization value of below 3 as the ‘458 publication teaches the desire for ink jet printing compositions containing photopolymerizable polymers which contain a skin sensitivity of less than 3 to allow for processing suitability within skin problems [0010].  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘458 publication teaches polymerizable polymers which may be included in ink jet printing while maintaining lower skin sensitization and include additional polymers taught by Torfs such as examples are taught to include dipropylene glycol di(methacrylate) [0036] and is additionally taught to include alkoxy-modified (meth)acrylic acid esters [0026] in a photocurable ink composition, thus leading of ordinary skill in the art to select components for the ink jet which resulted in a low SI value.  
Additionally the Torfs and the ‘607 publication teach the elected acrylamide (the ‘607 [0074]), elected urethane methacrylate ([0057], Torfs) and the elected initiator ([0078], Torfs) and thus would be expected to have a skin sensitization value below 3, 
Regarding claims 15-16 and 18, the limitation of wherein the composition comprises 30-70 wt% or 49 to 86% of the acrylamide, 10-40% of the urethane (meth)acrylate and 5-10% or 3 to 20 wt% of the initiator is met by the ‘607 publication a teaching the acrylamide to be present in the ink at ranges from 20% by weight to 98% by weight [0099], Torfs teaches the preferred polymerizable oligomer is a urethane acrylate [0056] wherein the polymerizable oligomer is present from 0 to 45% by weight based on the total weight of the UV curable inkjet ink [0054]  and 0.3 to 15 wt% of the total weight of the curable pigment dispersion or ink [0086].  Thus overlapping concentration ranges are known for each ingredient to be used in ink compositions, rendering them obvious.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.

	In response, Torfs teaches preferably 75% other monomers ([0060]) and thus does not limit or teach away from using lower amounts.   Morita and the ‘607 publication teach the acrylamide polymer present in the ink ranges from 20% by weight to 98% by weight [0067], thus teaching a wide range overlapping with the instant claims in which an acrylamide is known to be used in an ink composition.  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the acrylamide in the concentrations taught by the ‘607 publication and Morita in the ink taught by Torfs because Torfs teaches UV curable ink jet ink (abstract) which comprises acrylamide polymers and the ‘607 publication and Morita teaches a specific acrylamide polymer in a concentration range which is known to be used in ink to be printed, thus the ‘607 publication teaches a specific polymer and concentration which is broadly taught to be used by Torfs.
	Applicant argues claim 12 recites an artificial nail.  The cited art related to inks and does not suggest an artificial nail.  The office has indicated Torfs would be capable of use as an artificial nail, however there is no motivation to use artificial nail in Torfs.  The language of “artificial nail” in the claimed composition is not merely an intended use but rather is structural feature of the claim.  See page 47, lines 9-13 of the instant specification.

	Applicant argues the new claims are commensurate in scope with Table 7 and 8, demonstrating unexpected results.  Tables 7 and 8 demonstrate superior properties for compositions according to the invention.  Claim 14 recites the exemplified acrylamides, 15 recites amounts with specific, claim 16 recites amounts of 49-86% acrylamide present in the examples.  The art does not suggest the composition claimed having the claimed amounts of components.
	In response, the data provided is not commensurate in scope with the instant claims.  Instant claim 1 is still broadly directed to acrylamide compound at 30 to 90 wt%, 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/LMB/Examiner, Art Unit 1613                                                                                                                                                                                                        
/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613